Citation Nr: 1029415	
Decision Date: 08/05/10    Archive Date: 08/16/10

DOCKET NO.  10-09 498	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New 
York


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 percent 
for tinnitus.

2.  Entitlement to a total disability rating based on individual 
unemployability due to service-connected disabilities (TDIU).


ATTORNEY FOR THE BOARD

L. B. Yantz, Associate Counsel




INTRODUCTION

The Veteran served on active duty from November 1950 to August 
1954.

These matters come before the Board of Veterans' Appeals (Board) 
on appeal from an April 2009 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO).  

The Board notes that the RO issued a statement of the case in 
February 2010 with regard to the Veteran's claim for a disability 
rating in excess of 0 percent for bilateral hearing loss.  
However, the Veteran specifically excluded that issue when he 
filed a VA Form 9 in March 2010 in order to perfect the current 
appeal.  As such, that issue is not before the Board.  See 
38 C.F.R. §§ 20.200, 20.302

Please note that the current appeal has been advanced on the 
Board's docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
38 U.S.C.A. § 7107(a)(2) (West 2002).

It appears that the Veteran wishes to claim service 
connection for a psychiatric disorder.  That issue has not 
been adjudicated by the Agency of Original Jurisdiction 
(AOJ).  Therefore, the Board does not have jurisdiction 
over it, and it is referred to the AOJ for appropriate 
action.  


FINDING OF FACT

The Veteran's service-connected tinnitus is assigned a 10 percent 
disability rating, which is the maximum schedular evaluation 
authorized under Diagnostic Code 6260; that Diagnostic Code 
adequately addresses the Veteran's tinnitus symptomatology.




CONCLUSION OF LAW

A disability rating in excess of 10 percent for tinnitus is not 
warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 
3.321, 4.87, Diagnostic Code 6260 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & 
Supp. 2009)) redefined VA's duty to assist a claimant in the 
development of a claim.  VA regulations for the implementation of 
the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a) (2009).

The notice requirements of the VCAA require VA to notify the 
claimant of any evidence that is necessary to substantiate the 
claim, as well as the evidence VA will attempt to obtain and 
which evidence he is responsible for providing.  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The requirements apply to all 
five elements of a service connection claim: veteran status, 
existence of a disability, a connection between a veteran's 
service and the disability, degree of disability, and effective 
date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  
Such notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency of 
original jurisdiction (in this case, the RO).  Id.; see also 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, the 
VCAA notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  See Pelegrini, 18 Vet. App. at 121.

In this case, in a January 2009 letter, the RO provided notice to 
the Veteran regarding what information and evidence is needed to 
substantiate his claim for an increased rating and 
unemployability, as well as what information and evidence must be 
submitted by the Veteran and what information and evidence will 
be obtained by VA.  This letter advised the Veteran to submit 
evidence showing his disability had worsened, to include records 
from medical providers, statements from others who could describe 
their observations of his disability level, and his own 
statements describing the symptoms, frequency, severity and 
additional disablement caused by his disability.  This letter 
also informed the Veteran of the necessity of providing medical 
or lay evidence demonstrating the level of disability and the 
effect that the symptoms have on his employment, and provided 
examples of pertinent medical and lay evidence that the Veteran 
may submit (or ask the Secretary to obtain) relevant to 
establishing entitlement to increased compensation.  See Vazquez-
Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009) (VCAA notice 
in a claim for increase need not be veteran specific).  In 
addition, the letter explained how VA determines effective dates 
and the types of evidence which impact such determination.

The record also reflects that VA has made reasonable efforts to 
obtain relevant records adequately identified by the Veteran.  
Specifically, the information and evidence that have been 
associated with the claims file include the Veteran's service 
treatment records, Social Security Administration (SSA) records, 
VA treatment records and examination reports, a statement from a 
private treatment provider, statements from the Veteran's former 
employers, and letters from the Veteran to his employer.

As discussed above, the VCAA provisions have been considered and 
complied with.  The Veteran was notified and aware of the 
evidence needed to substantiate his claim, the avenues through 
which he might obtain such evidence, and the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  The Veteran was an active participant in the claims 
process by providing evidence and argument.  Thus, he was 
provided with a meaningful opportunity to participate in the 
claims process and has done so.  Any error in the sequence of 
events or content of the notice is not shown to have any effect 
on the case or to cause injury to the Veteran.  Therefore, any 
such error is harmless and does not prohibit consideration of 
this matter on the merits.  See Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006); see also ATD Corp. v. Lydall, Inc., 159 
F.3d 534, 549 (Fed. Cir. 1998).

Analysis

Disability ratings are determined by applying the criteria set 
forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) and are intended to represent the average impairment of 
earning capacity resulting from disability.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.1 (2009).  Separate diagnostic codes 
identify the various disabilities.  Disabilities must be reviewed 
in relation to their history.  38 C.F.R. § 4.1.  Other 
applicable, general policy considerations are: interpreting 
reports of examination in light of the whole recorded history, 
reconciling the various reports into a consistent picture so that 
the current rating may accurately reflect the elements of 
disability, 38 C.F.R. § 4.2 (2009); resolving any reasonable 
doubt regarding the degree of disability in favor of the 
claimant, 38 C.F.R. § 4.3 (2009); where there is a question as to 
which of two evaluations apply, assigning a higher of the two 
where the disability picture more nearly approximates the 
criteria for the next higher rating, 38 C.F.R. § 4.7 (2009); and, 
evaluating functional impairment on the basis of lack of 
usefulness, and the effects of the disability upon the person's 
ordinary activity, 38 C.F.R. § 4.10 (2009).  See Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).

Where entitlement to compensation has already been established 
and an increase in the disability rating is at issue, the present 
level of disability is of primary concern.  Although a rating 
specialist is directed to review the recorded history of a 
disability in order to make a more accurate evaluation, see 38 
C.F.R. § 4.2, the regulations 
do not give past medical reports precedence over current 
findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  
Nevertheless, the Board acknowledges that a claimant may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is made.  
Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the 
following decision is therefore undertaken with consideration of 
the possibility that different ratings may be warranted for 
different time periods based on the facts found - a practice 
known as "staged" ratings.

The Board has reviewed all of the evidence in the Veteran's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is no 
requirement that the evidence submitted by the Veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what evidence 
is needed to substantiate the claim and what the evidence in the 
claims file shows, or fails to show, with respect to the claim.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and 
Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Increased Rating 

Service connection for tinnitus has been in effect since October 
2005.  The Veteran filed his current claim for an increased 
rating in January 2009.  In the April 2009 rating decision on 
appeal, the RO continued the 10 percent rating for tinnitus under 
38 C.F.R. § 4.87, Diagnostic Code 6260.

According to Diagnostic Code 6260, a 10 percent rating is the 
maximum schedular evaluation authorized for recurrent tinnitus.  
38 C.F.R. § 4.87, Diagnostic Code 6260 (2009).  According to Note 
2 of Diagnostic Code 6260, a single evaluation is assigned for 
tinnitus, whether perceived in one ear, both ears, or in the 
head.  Thus, as the Veteran is already in receipt of the maximum 
schedular evaluation available for tinnitus, an increased 
schedular rating is not warranted.

The Veteran alleges that when his service-connected tinnitus 
recurred in December 2008 after several years of remission, such 
disability interfered with his job to the point that he could no 
longer perform it, as his job duties exacerbated his tinnitus.  
Furthermore, he claims that his tinnitus prevented him from 
functioning in a job environment where he had to use his thought 
processes to evolve conclusions to satisfy inquiries related to 
his employment function.  He also alleges that ever since his 
tinnitus recurred in December 2008, he has been unable to 
function in any working environment because of his service-
connected tinnitus.  

According to the evidence of record, the Veteran accepted a full-
time job as a contact representative with the Internal Revenue 
Service (IRS) in September 2008. After undergoing 12 weeks of job 
training, the Veteran began his first day of work in December 
2008.  On that date, he described having a severe attack of 
tinnitus when he on the phone with a taxpayer.  Specifically, he 
stated that he heard a high-pitched bleep through his earphones, 
which triggered a high-pitched sound in his ears that lasted for 
about 30 seconds.  Later that night, the high-pitched sound in 
his ears returned with even greater intensity.  One week later in 
December 2008, while still suffering from tinnitus, the Veteran 
resigned from his contact representative job.  He stated in this 
letter of resignation that his tinnitus had previously been in 
almost total remission for the last five years.

The Veteran underwent a VA examination in February 2009 during 
which the Veteran reported the events at the IRS call center and 
advised the examiner that he could not work because of the 
ringing in his ears.  On a December 2009 VA examination, it was 
noted that the tinnitus attack beginning in December 2008 had 
lasted for approximately five months.  

Where a veteran's disability presents an exceptional or unusual 
disability picture as to render impractical the application of 
the regular schedular standards referral to the appropriate 
officials for consideration of extra-schedular ratings is 
warranted.  See 38 C.F.R. § 3.321(b)(1) (2008); Bagwell v. Brown, 
9 Vet. App. 337, 338-39 (1996).  The threshold factor for 
extraschedular consideration is a finding that the evidence 
before VA presents such an exceptional disability picture that 
the available schedular evaluations for that service-connected 
disability are inadequate.  See Fisher v. Principi, 4 Vet. App. 
57, 60 (1993) ("[R]ating schedule will apply unless there are 
'exceptional or unusual' factors which render application of the 
schedule impractical.").  

Here, the rating criteria reasonably describe the Veteran's 
disability level and symptomatology.  In this regard, the symptom 
the Veteran reported as interfering with employment was the 
ringing in his ear.  The recurrence of tinnitus is the basis for 
the 10 percent evaluation provided by the rating criteria.  The 
fact that his tinnitus had been in remission and returned again 
in December 2008 does not reflect an exceptional or unusual 
factor; rather, it merely establishes that he meets the 10 
percent rating criteria.  Thus, his disability picture is 
contemplated by the rating schedule, and the assigned schedular 
evaluation is, therefore, adequate.  See Thun v. Peake, 22 Vet. 
App. 111, 115 (2008).  Consequently, referral for extraschedular 
consideration is not warranted. 

Total Disability Rating Based on Unemployability

VA will grant a total rating for compensation purposes based on 
unemployability when the evidence shows that the Veteran is 
precluded from obtaining or maintaining any gainful employment 
consistent with his education and occupational experience, by 
reason of his service-connected disabilities.  38 C.F.R. 
§§ 3.340, 3.341, 4.16.

A total rating for compensation purposes may be assigned where 
the schedular rating is less than total, when it is found that 
the disabled person is unable to secure or follow a substantially 
gainful occupation as a result of a single service-connected 
disability ratable at 60 percent or more, or as a result of two 
or more service-connected disabilities, provided at least one 
disability is ratable at 40 percent or more, and there is 
sufficient additional service-connected disability to bring the 
combined rating to 70 percent or more.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 3.340, 3.341, 4.16(a) (2009).  For the above 
purpose of one 60 percent disability or one 40 percent 
disability, disabilities resulting from a common etiology or a 
single accident will be considered as one disability.  38 C.F.R. 
§ 4.16(a)(1) (2009).  

In determining whether an appellant is entitled to a total 
disability rating based upon individual unemployability, neither 
appellant's non-service-connected disabilities nor advancing age 
may be considered.

For a veteran to prevail on a claim for a total rating, the 
record must reflect some factor which takes the case outside the 
norm.  The sole fact that a claimant is unemployed or has 
difficulty obtaining employment is not enough.  The question is 
whether the veteran is capable of performing the physical and 
mental acts required by employment, not whether the veteran can 
find employment.  See 38 C.F.R. 4.16(a).  Van Hoose v. Brown, 4 
Vet. App. 361 (1993).

The Veteran is service connected for tinnitus, evaluated as 10 
percent disabling, and hearing loss, evaluated as noncompensable.  
His combined disability rating for all service connected 
disabilities is 10 percent.  The Veteran does not have a single 
disability rated 60 percent or a combined rating of at least 70 
percent.  Therefore, the Veteran does not meet the above-stated 
percentage requirements and the criteria for a schedular 
evaluation for TDIU under 38 C.F.R. § 4.16(a) are not met.

That notwithstanding, it is the policy of VA that all veterans 
who are unable to secure and follow a substantially gainful 
occupation by reason of a service-connected disability shall be 
rated totally disabled. 38 C.F.R. § 4.16(b).  Thus, if a veteran 
fails to meet the rating enunciated in 38 C.F.R. § 4.16(a), as 
here, an extraschedular rating is for consideration where a 
veteran is unemployable due to service-connected disability.  38 
C.F.R. § 4.16(b).  

According to the evidence of record, the Veteran had a long 
employment history following his discharge from military service.  
He worked for 21 years as an account executive and assistant 
manager until 1990, at which time he quit his job due to clinical 
depression and remained unemployed for the next five years due to 
such depression.  He alleges that his tinnitus was severe during 
those five years as well.  After his depression symptoms went 
into substantial remission in 1995, he occasionally served as an 
inventory management consultant as well as a test administrator 
on an as-needed basis until 2006.  Service connection for 
depression, to include as secondary to tinnitus, was denied in a 
March 2007 rating decision. 

As noted above, after undergoing 12 weeks of job training with 
the IRS, the Veteran began his first day of work in December 
2008.  On that date, he described having a severe attack of 
tinnitus when he was on the phone with a taxpayer.  Specifically, 
he stated that he heard a high-pitched bleep through his 
earphones, which triggered a high-pitched sound in his ears that 
lasted for about 30 seconds.  Later that night, the high-pitched 
sound in his ears returned with even greater intensity.  One week 
later in December 2008, while still suffering from tinnitus, the 
Veteran followed the instructions of his IRS supervisor and 
submitted a letter to the IRS to resign from his contact 
representative job due to acute tinnitus.  He stated in this 
letter of resignation that his tinnitus had previously been in 
almost total remission for the last five years

The Veteran claims that his tinnitus prevented him from 
functioning in the IRS job and in a job environment where he had 
to use his thought processes to evolve conclusions to satisfy 
inquiries related to his employment function.  He also alleges 
that ever since his tinnitus recurred in December 2008, he has 
been unable to function in any working environment because of his 
service-connected tinnitus.

The Veteran underwent a VA audiological examination in February 
2009.  The examiner outlined the Veteran's employment history as 
well as the Veteran's account of his tinnitus attack in December 
2008.  The examiner then opined that the Veteran's currently 
service-connected hearing loss and tinnitus would not render him 
unemployable, citing his long employment history since the onset 
of tinnitus in 1953 as well as his depression being the cause of 
his unemployment from 1990 to 1995.  

The Veteran underwent another VA audiological examination in 
December 2009.  The examiner again outlined the Veteran's account 
of his tinnitus attack in December 2008 and noted that such 
attack lasted for approximately five months.  

Records from the Social Security Administration note that he 
received disability benefits beginning in November 1990 due to 
major depression.  The Veteran reached full retirement age in 
August 1995.

Upon review, although the Veteran contends that he is 
unemployable due to his tinnitus, the Board finds the opinion of 
the VA examiner in February 2009 to be more probative on this 
point.  The Veteran, in providing argument, noted that his age 
was a factor, in that no one would hire an 80 year old with 
tinnitus.  As noted above, age cannot be considered in the 
determination of whether the Veteran is unemployable.  38 C.F.R. 
§ 4.19.  Further, the record reflects that the Veteran was found 
disabled for Social Security purposed due to depression, a 
condition for which service connection has been denied.  There is 
no medical opinion of record indicating that the Veteran is 
unemployable due solely to his service connected disabilities, 
without regard to his age or nonservice connected conditions.  

Accordingly, the Veteran does not meet the percentage 
requirements for TDIU, and the preponderance of the evidence is 
against a conclusion that the Veteran's service connected 
disabilities alone prevent him from obtaining or retaining 
gainful employment.  As such, referral for consideration of 
extraschedular entitlement to TDIU is not warranted and the 
Veteran's claim for is denied.  See 38 C.F.R. § 4.16.


ORDER

Entitlement to a disability rating in excess of 10 percent for 
tinnitus is denied.

Entitlement to a total disability rating based on individual 
unemployability is denied.



______________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


